                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

LEANTHONY T. WINSTON,                         )
     Plaintiff,                               )          Civil Action No. 7:18-cv-00226
                                              )
v.                                            )
                                              )          By:     Elizabeth K. Dillon
CARL MANNIS, et al.,                          )                  United States District Judge
     Defendants.                              )

                                  MEMORANDUM OPINION

       Plaintiff LeAnthony T. Winston, a Virginia inmate proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983. By previous memorandum opinion and order, the

court dismissed Winston’s complaint and gave him the opportunity to file an amended

complaint. See Dkt. Nos. 46 and 47. Winston filed an amended complaint, and the defendants

filed a motion to dismiss. See Dkt. Nos. 49 and 53. Thereafter, the court issued a notice

pursuant to Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 2005), on May 16, 2019. See Dkt.

No. 55. The notice gave Winston twenty-one days to file a response to the motion and advised

him that, if he did not respond, the court would “assume that Plaintiff has lost interest in the case,

and/or that Plaintiff agrees with what the Defendant[s] state[] in their responsive pleading(s).”

Id. The notice further advised Winston that, if he wished to continue with the case, it was

“necessary that Plaintiff respond in an appropriate fashion,” and that if he failed to file some

response within the time allotted, the court “may dismiss the case for failure to prosecute.” Id.

Winston did not respond. Therefore, Winston’s complaint will be dismissed without prejudice

for failure to prosecute.

       An appropriate order will be entered.

       Entered: July 8, 2019.

                                                  /s/ Elizabeth K. Dillon
                                                  Elizabeth K. Dillon
                                                  United States District Judge
